                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                           :
TONNIE FLOYD
     Petitioner                            :

        v.                                 :   Criminal No. DKC 13-0047
                                               Civil Action No. DKC 16-1953
                                           :
UNITED STATES OF AMERICA
     Respondent                            :

                               MEMORANDUM OPINION

        Petitioner Tonnie Floyd was charged in six counts of the third

superseding indictment with (count 1) conspiracy to interfere with

interstate commerce by robbery (October 26, 2012), (count 2)

interference        with    interstate     commerce    by   robbery,      (count   3)

brandishing and discharging a firearm during and in relation to a

crime       of   violence   charged   in   counts     one   and    two,   (count   4)

carjacking, (count 5) brandishing and discharging a firearm during

and in relation to a crime of violence charged in count four, and

(count 6) interstate transportation of stolen vehicle.                    He pleaded

guilty to counts 2, 3, and 4; counts 1, 5, and 6 were dismissed.

He now contends that his conviction on count 3 must be vacated,

and he should be resentenced on count 2 and 4.1                   For the following

reasons, the motion will be denied.


        1
       The original Motion to Vacate Judgment Under 28 U.S.C. §2255
filed June 7, 2016, (ECF No. 253), was stayed for quite some time
pending various appellate decisions.         Petitioner moved to
supplement on July 22, 2019, (ECF No. 307), and the stay was
lifted. The motion to supplement will be granted. The government
     Count Three reads as follows:

          On or about October 26, 2012, in the District
          of Maryland, the defendants, TONNIE FLOYD,
          MARCELLUS RAMONE FREEMAN, a/k/a/ Derrick
          Relando Pitts, and ANTHONY TERRELL CANNON, did
          knowingly, intentionally and unlawfully use,
          carry, brandish, and discharge a firearm
          during and in relation to a crime of violence
          for which they may be prosecuted in a court of
          the United States, to wit: conspiracy to
          obstruct, delay, and affect commerce by
          robbery, and obstructing, delaying, and
          affecting commerce by robbery, in violation of
          18 U.S.C. § 1951(a), as set forth in Counts
          One and Two of this Third Superseding
          Indictment, which are incorporated here.

     Count Two reads as follows:

          On or about October 26, 2012, in the District
          of Maryland, the defendants, TONNIE FLOYD,
          MARCELLUS RAMONE FREEMAN, a/k/a Derrick
          Relando Pitts, and ANTHONY TERRELL CANNON, did
          knowingly and unlawfully obstruct, delay and
          affect and attempt to obstruct, delay and
          affect commerce by robbery, as those terms are
          defined in Title 18, United States Code,
          Section 1951, in that the defendants did
          unlawfully take and obtain personal property,
          including approximately $3,911 in United
          States currency, from the person and presence
          of a Garda employee, against their will by
          means   of  actual   and   threatened   force,




responded to the supplemented motion, (ECF No. 313), and Petitioner
filed a reply. (ECF Nos. 314, 315.) Counsel filed supplemental
correspondence. (ECF Nos. 316, 317, and 318.)
                                 2
         violence, and fear of injury, immediate and
         future, to the Garda employee.

The statement of facts in support of the plea specified in part

that:

         On October 26, 2012, perpetrators including
         FLOYD and co-defendants obtained and were in
         possession of a Jeep Cherokee that had been
         stolen on the same date.          Perpetrators
         including FLOYD and co-defendants traveled in
         the Jeep Cherokee and followed a Garda armored
         transport vehicle to the Cricket store . . .
         The perpetrators, including FLOYD and co-
         defendants, were in possession of firearms to
         be used during the planned robbery. A Garda
         employee (“Victim-1”) exited the armored
         truck, went into the Cricket store and picked
         up a bag containing $3,911 in U.S. currency.
         As Victim-1 was going back to the armored
         truck, he was confronted by two perpetrators
         with firearms. Victim-1 dropped the money bag
         and at least one perpetrator discharged a
         firearm in an attempt to shoot Victim 1.
         Gunfire was returned from Victim-1.     One of
         the perpetrators picked up the money bag and
         ran back to the stolen Jeep that was parked
         nearby. As the perpetrators, including FLOYD
         and co-defendants, drove away, Victim-1
         continued to fire his handgun at the Jeep,
         with shots striking a tire and the back
         window.   FLOYD was wounded in the posterior
         left shoulder during the gunfire.

(ECF No. 130-1, at 1.)   Because of recent appellate decisions in

the wake of Johnson v. United States, 135 S.Ct. 2551 (2015), the

conspiracy to commit a Hobbs Act robbery charged in count one

cannot be a predicate crime of violence for a 924(c) conviction,


                                3
while the Hobbs Act robbery charged in count two still qualifies.

Mr. Floyd contends that it cannot be determined categorically that

his conviction on count three was not based on count one, and, as

a   result,    that   conviction   must   be   vacated.   The   government

disagrees, and argues that the 924(c) conviction was based on both

underlying crimes and thus, because one of them still qualifies as

a crime of violence, the 924(c) conviction need not be disturbed.

      Several district courts in the Fourth Circuit have rejected

claims like those made by Mr. Floyd. For example, in United States

v. Taylor, 2019 WL 4018340 *5 (E.D.Va. August 26, 2019), Judge

Lauck concluded that:

              Taylor’s conviction remains valid after
              Johnson and its progeny because it was
              predicated on attempting to aid and abet Hobbs
              Act robbery charged in Count Six. See United
              States v. Doyle, No. 2:18cr177, 2019 WL
              3225705,   at    *3-4   (E.D.Va.    July   17,
              2019)(finding § 924(c) conviction valid when
              based on both conspiracy to commit Hobbs Act
              robbery and Hobbs Act robbery); cf. United
              States v. Hare, 820 F.3d 93, 105-06 (4th Cir.
              2016)(explaining that “the court need not
              reach the merits of this argument . . .
              [because]” a § 924(c) conviction predicated on
              both conspiracy to commit Hobbs Act robbery
              and in furtherance of a drug trafficking crime
              is not affected by Johnson.)

See also United States v. Porcher, 2019 WL 4014732 *6 (D.S.C.

August 26, 2019).      Although the Fourth Circuit has not yet spoken


                                     4
on this precise issue, other appellate courts have.        See In re

Navarro, 931 F.3d 1298, 1302-04 (11th Cir. 2019); United States v.

Ventura, 742 F.App’x 575, 578 (2d Cir. 2018).

        Petitioner attempts to avoid this result by insisting that it

is not appropriate to try to discern whether his 924(c) conviction

was premised on one, the other, or both of the alleged predicate

offenses, citing United States v. Vann, 660 F.3d 771 (4th Cir.

2011, and United States v. Chapman, 666 F.3d 220 (4th Cir. 2012).

He also cites to out of circuit cases, United States v. Horse

Looking, 828 F.3d 744 (8th Cir. 2016); United States v. Kennedy,

881 F.3d 14 (1st Cir. 2018), and In re Gomez, 830 F.3d 1225 (11th

Cir. 2016); and a trial court decision, United States v. Lettiere,

2018 WL 3429927 (D.Mont. July 16, 2018). All of those cases either

were      answering   other   questions   or   presented   different

circumstances, such as a general jury verdict and not a guilty

plea.

        While the charging language of count three alleged that the

firearm was brandished and discharged in connection with both the

conspiracy and the actual robbery, there is no ambiguity in the

record that the actual robbery in count two supported the firearm

conviction.     Petitioner pled guilty to count two, and the facts

unequivocally support that conviction.    The guideline stipulations
                                   5
in the plea agreement included the recognition that, for count

two, there would be no enhancement for brandishing and discharging

a firearm because he was also pleading to the 924(c) charge.        (ECF

No. 130, at 4.)   The presentence report confirmed that conclusion

in the guideline calculation for count two:      “Since a firearm was

used, carried, brandished, or discharged in this offense pursuant

to U.S.S.G. §2B3.1(b)(2)(A), an enhancement would ordinarily be

applied; however, pursuant to U.S.S.G. §2K2.4, Application Note 4,

no weapon enhancement should be applied because the defendant is

also pleading guilty to a violation of 18 U.S.C. §924(c).” (ECF

No. 160, at 7.)    The record may also support a finding that the

firearm was brandished during and in relation to the conspiracy

charged in count one, but that is of no moment.             There is no

possibility that the 924(c) conviction rests on the conspiracy

charge in count one alone.   Accordingly, the motion to vacate will

be denied.

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. § 2255, the court is also required to issue or

deny a certificate of appealability when it enters a final order

adverse to the applicant.     A certificate of appealability is a

“jurisdictional   prerequisite”   to   an   appeal   from   the   court’s

earlier order.    United States v. Hadden, 475 F.3d 652, 659 (4th
                                  6
Cir. 2007).    A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2).           Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find

the court’s assessment of the claim debatable or wrong.                Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell,

537 U.S. 322, 336–38 (2003).      Upon review of the record, the court

finds   that   Petitioner   has   not       satisfied   the   above   standard.

Accordingly, a certificate of appealability will not issue.



                                          /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                        7
